December 15, 2016




                                JUDGMENT

                The Fourteenth Court of Appeals
       IN THE INTEREST OF J.L.G, T.R.W. AND K.M.M., CHILDREN

NO. 14-16-00819-CV

                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 17, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.